United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE
Islandia, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1311
Issued: February 22, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 27, 2021 appellant filed a timely appeal from a July 6, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted May 12, 2021 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 6, 2021 decision, OWCP received additional evidence. The Board’s
Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On May 27, 2021 appellant, then a 37-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on May 12, 2021 she sustained a hernia in her left pelvis area as a result
of unloading a truck while in the performance of duty. On the reverse side of the claim form E.M.,
an employing establishment supervisor asserted that appellant did not notify any supervisor at the
time of injury and indicated that she was not injured while in the performance of duty. Appellant
stopped work on May 12, 2021.
In a May 13, 2021 hospital note, Dr. Fazila Lalani, a Board-certified emergency medicine
specialist, diagnosed an abdominal hernia. In a return-to-work note of even date, an unidentifiable
healthcare provider indicated that appellant should remain off work through May 17, 2021.
In a May 17, 2021 note, Dr. Christina Delpin, a Board-certified general surgeon, performed
an x-ray on appellant’s abdomen, noted abdominal pain on her left side, and diagnosed a supra
umbilical hernia.
A May 20, 2021 letter from E.M. noted that on May 19, 2021 the employing establishment
was notified that appellant received treatment in the emergency room on May 13, 2021 and was to
be excused from work until May 17, 2021. However, E.M. alleged that no discharge paperwork
or nature of illness was identified and that she did not notify any supervisor of the workplace
incident.
On May 21, 2021 Elena Reyes, a nurse practitioner, held appellant off work through
May 31, 2021 and noted that, after she underwent a magnetic resonance imaging (MRI) of her
spine for a back injury, she would be reevaluated for a return-to-work date.
In a May 24, 2021 letter, S.S., an employing establishment supervisor, reiterated that
appellant did not notify the employing establishment of her alleged injury at the time it occurred.
On May 27, 2021 E.M. contended that the employing establishment was controverting the
claim because appellant did not report the incident to management and that no medical
documentation was submitted to indicate that the incident occurred during her federal employment.
In a statement of even date, appellant alleged that on May 12, 2021 she was working at the docks
when she began to experience pain in her pelvic area and an inability to walk. As a result of the
pain, she sought medical treatment at the emergency room and was diagnosed with a hernia.
In a development letter dated June 3, 2021, OWCP informed appellant of the deficiencies
of her claim. It advised her of the type of factual and medical evidence needed to establish her
claim. OWCP afforded appellant 30 days to submit the necessary evidence. In a letter of even
date, it requested that the employing establishment provide further evidence to support that
appellant’s workplace incident did not occur as alleged. OWCP did not receive a response from
either party.
On June 7, 2021 appellant was seen by Carolina Munoz, a nurse practitioner, who
continued to hold her off from work through June 21, 2021.

2

A June 16, 2021 note from Dr. Joseph Elliot Weinstein, an orthopedic surgeon, held
appellant off work through July 7, 2021.
By decision dated July 6, 2021, OWCP accepted that the May 12, 2021 employment
incident occurred as alleged. However, it denied the claim, finding that the medical evidence of
record was insufficient to establish a medical condition causally related to the accepted
employment incident. OWCP concluded, therefore, that appellant had not met the requirements
to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 4 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established. 7
Generally, fact of injury consists of two components that must be considered in conjunction with
one another. First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time and place, and in the manner alleged. 8 Second,
the employee must submit sufficient evidence to establish that the employment inc ident caused a
personal injury. 9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 10 The opinion of the physician must be based upon a complete
factual and medical background, must be one of reasonable medical certainty, and must be

3

Supra note 1.

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10

I.J., Docket No. 19-1343 (issued February 26, 2020); T.H., supra note 7; Robert G. Morris, 48 ECAB 238 (1996).

3

supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident. 11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted May 12, 2021 employment incident.
In support of her claim, appellant submitted reports from Dr. Lalani dated May 13, 2021
and Dr. Delpin dated May 17, 2021. While both Dr. Lalani and Dr. Delpin diagnosed a hernia,
neither offered an opinion as to the cause of the hernia. The Board has held that medical evidence
that does not offer an opinion regarding the cause of an employee’s condition is of no probative
value on the issue of causal relationship. 12 As such, the evidence is insufficient to meet her burden
of proof.13
The remaining medical evidence consists of return-to-work notes dated May 13, 21, June 7
and 16, 2021. However, these notes do not offer a medical diagnosis or opinion that appellant’s
diagnosed hernia was causally related to her May 12, 2021 employment incident. The Board has
held that a medical report lacking a firm diagnosis is of no probative value. 14 This evidence,
therefore, is insufficient to establish appellant’s claim.
As appellant has not submitted rationalized, probative medical evidence sufficient to
establish a diagnosed medical condition causally related to the accepted May 12, 2021
employment incident, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted May 12, 2021 employment incident.

11

D.C., Docket No. 19-1093 (issued June 25, 2020); see L.B., Docket No. 18-0533 (issued August 27, 2018).

12

See S.J., Docket No. 20-0310 (issued April 21, 2021); E.B., Docket No. 19-1548 (issued July 14, 2020); L.B., id.;
D.K., Docket No. 17-1549 (issued July 6, 2018).
13

C.C., Docket No. 19-1071 (issued August 26, 2020).

14

J.P., Docket No. 20-0381 (issued July 28, 2020); R.L., Docket No. 20-0284 (issued June 30, 2020).

4

ORDER
IT IS HEREBY ORDERED THAT the July 6, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 22, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

